Exhibit 10.mm

 

Adopted pursuant to resolutions of the
Cinergy Corp. Benefits Committee
on December 18, 2002

 

AMENDMENT TO THE
CINERGY CORP. NONQUALIFIED
DEFERRED INCENTIVE COMPENSATION PLAN

 

The Cinergy Corp. Nonqualified Deferred Incentive Compensation Plan, as amended
and restated effective as of December 1, 1996 (the “Plan”), is hereby amended
effective as of January 1, 2002.

 

(1)           Explanation of Amendment

 

The Plan is amended to permit the Cinergy Corp. Benefits Committee to make
certain exceptions to the general rules relating to the timing requirements for
making deferral elections.

 

(2)           Amendment

 

Section 3.2(b) of the Plan is hereby amended by adding the following at the end
thereof:

 

“Notwithstanding the foregoing, the Committee may permit a Deferral Agreement to
be delivered following the first day of a Plan Year in circumstances where the
Committee determines that it is appropriate and desirable.”

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer on December 20, 2002.

 

 

By:

 

 

Timothy J. Verhagen

 

Vice President
Human Resources

 

1

--------------------------------------------------------------------------------